Citation Nr: 0011380	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-32 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury of the left upper extremity, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury of the right upper extremity, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
cold injury of the left lower extremity, currently rated as 
30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
cold injury of the right lower extremity, currently rated as 
30 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the left ear.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of the right ear.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active service from January 1950 to January 
1954.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection and assigned separate evaluations for 
residuals of cold injury of the left upper extremity (10%), 
right upper extremity (10%), left ear (0%) and right ear 
(0%).  The RO also reevaluated the veteran's previously 
service-connected residuals of frozen feet (previously rated 
as 10 percent disabling) and assigned a separate 10 percent 
rating for each lower extremity.  These new separate ratings 
were assigned as a result of a change in law, effective 
January 12, 1998, which amended the VA criteria used to rate 
residuals of cold injury.  See Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65207-
65224 (1997) (codified at 38 C.F.R. § 4.104 (1998)).

In February 1999, the Board issued a decision granting an 
increased rating of 30 percent, but no higher, for the 
service-connected residuals of cold injury of the right lower 
extremity and the left lower extremity, respectively.  The 
Board denied the veteran's claims for entitlement to 
increased evaluations for residuals of cold injury of both 
upper extremities, and both ears.  The veteran subsequently 
appealed to the United States Court of Appeals of Veterans 
Claims (formerly known as the U.S. Court of Veterans Appeals) 
(hereinafter "Court").  He was represented in his appeal to 
the Court by Mr. Daniel G. Krasnegor, Esquire (who also 
represents the veteran before VA).  The Office of General 
Counsel for VA represented the Secretary of VA in the appeal 
to the Court.  The parties filed a Joint Motion for Remand in 
August 1999, requesting that the Court vacate the Board's 
decision as to the service-connected residuals of cold injury 
to both upper extremities and both ears as well as for both 
lower extremities, in excess of 30 percent; and remand the 
case to the Board for additional development and 
readjudication.  The Court granted the joint motion in 
September 1999.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.

As noted in the Joint Motion for Remand, the regulations 
specific to the evaluation of cardiovascular disorders were 
changed during the pendency of this appeal, effective January 
12, 1998, and August 13, 1998.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997) with 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (to be codified at 38 C.F.R. § 4.104, Code 
7122) and 63 Fed. Reg. 37778-37779 (July 14, 1998) (to be 
codified at 38 C.F.R. § 4.104, Code 7122).  In addition, the 
VA's General Counsel has recently issued a precedential 
opinion as to the retroactive applicability of revised rating 
schedule criteria to increased rating claims.  See VAOPGCPREC 
3-2000 (April 10, 2000).  Thus, the veteran's cold injury 
residuals must be evaluated under all three regulatory 
versions, in accordance with the instructions contained in 
VAOPGCPREC 3-2000.  Such action should be accomplished by the 
RO, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Should the record prove insufficient for rating purposes, 
then a new examination(s) should also be afforded the 
veteran.  

In addition to the issues on appeal previously addressed by 
the Board, the Joint Motion for Remand raised the question of 
whether the veteran had perfected his appeals as to the 
issues of entitlement to increased rating for gunshot wound 
residuals of the right calf, rated 10 percent; and 
entitlement to increased (compensable) rating for gunshot 
wound residuals, abrasion, under the right arm.  See 
"Statement of Facts", Joint Motion for Remand, pp. 2 - 8.  
Thus, on remand, the Board believes that the RO should also 
adjudicate the issue of whether the veteran submitted timely 
substantive appeals as to these two claims.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should readjudicate the claims 
for an increased evaluation for residuals 
of cold injury, left upper extremity; 
residuals of cold injury, right upper 
extremity; residuals of cold injury, left 
lower extremity; residuals of cold 
injury, right lower extremity; residuals 
of cold injury, left ear; residuals of 
cold injury, right ear, considering the 
former and both 1998 revisions of the 
criteria of Diagnostic Code 7122, the 
effective dates of the changes in 
regulation, giving consideration to the 
recent directives in VAOPGPREC 3-2000 
(April 10, 2000) as well as the Joint 
Motion for Remand in the instant case.  
The RO should undertake any additional 
deemed necessary to effectuate these 
directives.  All pertinent legal 
authority governing the claims, as well 
as all concerns noted in this REMAND, 
should be addressed.

2.  The RO should adjudicate the issue of 
whether the veteran submitted timely 
substantive appeals with regard to his 
claims for an increased rating for 
gunshot wound residuals of the right 
calf, rated 10 percent disabling; and for 
gunshot wound residuals, abrasion, of 
right under arm, rated noncompensable. 

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, to include the issue of whether 
timely substantive appeal was received 
with regard to the claims for increased 
ratings for gunshot wound residuals of 
the right calf and right under arm 
abrasion, a timely notice of 
disagreement, and, following the issuance 
of a statement of the case, a timely 
substantive appeal must be filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the 


	(CONTINUED ON NEXT PAGE)

benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




